The Chancellor,
There is no controversy as to the law ,of the case made by the bill. It is within the principle, that on a sale by a fiduciary; he cannot buy either directly or through *326another. The question raised and,argued is, whether from the bill,* answer and proofs in the cause, dt appears that the defendants, Stagg and Geroe, who made .the sale, did, through another, buy the property themselves. .It is a question of fact.
If the answer-is to be taken as a full denial, (perhaps the imperfection which is discoverable in it -was not intended,) I think it is overcome by the testimony on the part of the complainants and the corroborating circumstances.
The sale was made on the 18th; .on the 20th the deed to Goetschius, and the deeds from-him ,to Stagg and Geroe, were made and delivered. They were all prepared by the defendants, and taken-to Goetschius’s store to be executed by him. Two dollars were given to Goetschius or his wife for his trouble, and nothing passed between?Goefschius,and the defendants after the sale till the deeds .were given.
These are all strong circumstances. 'The bill is supported by the testimony of Yan Wagoner, called for the complainants; and the testimony of Goetschius, though called for the defendants, is clearly and strongly in support of the bill. The credit of Alyea, called .for .the defendants, is impaired by a discrepancy in his own testimony, and by the testimony of Henry M. Speer, swam for the complainants, who says, that in conversation with Alyea, shortly after the sale, he told Alyea that Myers would give him $150 for his bargain ; that Alyea said nothing at that time in answer. That at another time, he asked Alyea if he had ¡bought for himself, and he answered no, he had bought for them; meaning, as witness understood it, Stagg and Geroe.
I think this is a case which calls for the judgment of the court in support of a principle which the policy of the law requires should be strongly maintained. It would be of dangerous tendency to be lax in the application of this principle. It would encourage cunning and dissimulation, .and a resort to ¡unworthy devices to cheat the law.
The sale will be declared void.